Case: 16-50047      Document: 00514373058         Page: 1    Date Filed: 03/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-50047
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          March 5, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff–Appellee,

v.

SAIMY DONAEL HERNANDEZ-PORTILLO,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:14-CR-1121-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Saimy Donael Hernandez-Portillo
has moved for leave to withdraw and has filed briefs in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Hernandez-Portillo has not filed a response. We have reviewed
counsel’s briefs and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50047    Document: 00514373058    Page: 2   Date Filed: 03/05/2018


                                No. 16-50047

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2